Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 6-13, 15-20, 38 and 43-45 are pending. Claim 1 has been amended. Claims 1, 6-13, 15-18 and 43-45 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, 5-Hydroxyindole-3-Acetic Acid and monoclonal antibody. Claims 19-20 and 38 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 6-13, 15-18 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rehder et al. (US 2008/0124326) in view of Fakih et al. (Clin Colorectal Cancer. 2006 Jul;6(2):152-6), Kumar et al. (Int. J. Biochem. Cell Biol. Vol. 29, No. 1, pp. 129-134. 1997), Liu et al. (Arch Biochem Biophys. 1993 Apr;302(1):118-27, abstract only) and Karbownik et al. (Journal of Cellular Biochemistry 81:693-699 (2001)), as evidenced by DrugBank (downloaded on 4/14/2020 from URL:< https://www.drugbank.ca/drugs/DB00002>) and Simat et al. (J. Agric. Food Chem.1998, 46, 2, 490-498, previously cited).
With respect to claims 1 and 12, Rehder et al. teach a formulation comprising a therapeutic antibody, wherein said therapeutic antibody retains at least about 80% stability for up to two months in solution (claim 1), and wherein the antibody is cetuximab (claim 20).
Rehder et al. further teach the formulation further comprises a second excipient (claim 15), wherein the second excipient is an anti-oxidant (claim 16).
Rehder et al. also teach the formulation is a liquid formulation (paras [0033], [0058], [0069]-[0072]).
With respect to claim 6, Rehder et al. teach the formulation is a pharmaceutical formulation for administration to a subject (paras [0087], [0105], [0117], [0128]).
With respect to claim 7, Rehder et al. teach the formulation is aqueous (paras [0033], [0072], [0132], [0142], [0145]).
With respect to claim 15, Rehder et al. teach the antibody comprises a human antibody, a humanized antibody a chimeric antibody or a functional fragment thereof (claim 18).
With respect to claim 16, Rehder et al. teach the antibody concentration in the formulation is from between about 10-200 mg/ml (claim 24).
With respect to claim 17, Rehder et al. teach the formulation further comprises a surfactant (claim 12).
With respect to claim 18, Rehder et al. teach pH of the formulation is between 4.8 and 5.2 (claim 6).
Rehder et al. do not teach the compound that prevents oxidation is selected from N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid.
Fakih et al. teach that cetuximab treatment has been associated with sever hypomagnesemia (title; abstract; page 152, right column 1st-2nd paras). 
Kumar et al. teach that deficiency of magnesium induces increased lipid peroxidation (abstract).
Liu et al. teach that 5-hydroxyindole acetic acid (5-HIAA) protect brain homogenate and mitochondria against iron-dependent lipid peroxidation and protect brain microsomes against both iron-dependent and iron-independent lipid peroxidation (abstract).
Karbownik et al. teach that 5-hydroxy-indole-3-acetic acid (5HIAA) protect against both the autoxidation of lipids as well as induced peroxidation of lipids (abstract
Karbownik et al. further teach that two indoles (NAS and 5HIAA) applied in the current study, possess a hydroxyl group and reduced both basal and iron-induced lipid peroxidation in vitro (page 698, left column, 3rd para).
Karbownik et al. also teach that 5HIAA reduced basal lipid peroxidation when used at concentrations of 0.25 mM or higher, and it prevented iron-induced lipid peroxidation only at the highest applied concentration (5 mM) (abstract).
It would have been obvious to one of ordinary skill in the art to use 5-hydroxy-indole-3-acetic acid (which reduces lipid peroxidation as taught by Liu et al. and Karbownik et al.) as the anti-oxidant in the invention of Rehder et al. because cetuximab (used by Redher et al.) causes hypomagnesemia (taught by Fakih et al.), which in turn results in increased lipid peroxidation (taught by Kumar et al.).
One of ordinary skill in the art would have been motivated to do so and reasonably expected the induced in increased lipid peroxidation would be attenuated by the anti-oxidant 5-hydroxy-indole-3-acetic acid.  
With respect to the limitation “a compound which prevents oxidation of the antibody in the liquid formulation upon storage for at least 8 hours, wherein the compound generates less reactive oxygen species”, the compound of Karbownik et al. is the same compound instantly claimed, thus it would inherently prevent oxidation of the antibody in the liquid formulation upon storage for at least 8 hours and would generate less reactive oxygen species.
With respect to claim 8, as discussed above, Karbownik et al. teach that 5HIAA reduced basal lipid peroxidation when used at concentrations of 0.25 mM or higher, and it prevented iron-induced lipid peroxidation only at the highest applied concentration (5 mM), thus it would have been obvious to use 5HIAA at a concentration between 0.25 mM and 5mM. Please note that a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05). Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dosage by normal optimization procedures known in the pharmaceutical art.
	With respect to claims 9 and 13, as evidenced by DrugBank, cetuximab comprises tryptophan, cysteine, histidine, tyrosine and methionine residues. Furthermore, as evidenced by Simat et al., tryptophan residues in proteins are susceptible to oxidation (abstract). Therefore, the compound of the prior art (i.e. 5HIAA) is the same compound instantly claimed (thus has the same properties), thus it would inherently prevent oxidation of tryptophan residues in cetuximab, which comprises tryptophan residues and therefore is susceptible to oxidation.
	With respect to claims 10-11, the instantly claimed compound is the same of the prior art compound, thus would inherently prevent oxidation by the claimed reactive oxygen species.
With respect to claims 43-45, Rehder et al. teach that the formulations are stored for up to 2 years at 4C (para [0196]).

Response to Arguments
Applicant’s arguments filed on 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues that “[th]ere is no teaching in Rehder of a specific cetuximab formulation comprising an antioxidant. While the Examiner uses Rehder to suggest such a formulation, Rehder does not explicitly disclose such a formulation. A person of skill in the art would have no way to combine claims 16 and 20 from Rehder, without the use of impermissible hindsight bias, much less to choose specifically a formulation comprising an antioxidant with cetuximab, when neither cetuximab nor anti-oxidant compounds appear in the Examples in Rehder. The other cited references do not remedy this deficiency. None of the other cited references would lead a person of skill in the art to combine cetuximab with an antioxidant for the purposes of storing the formulation long term. The Examiner relies on Karbownik et al. (hereinafter "Karbownik") to assert it would be obvious to add HIAA in a formulation with cetuximab, but again this relies on hindsight bias. Karbownik teaches that HIAA can be used to treat iron-induced lipid peroxidation. At best, a person of skill in the art would conclude that giving a patient receiving a treatment comprising administration of cetuximab should also be administered HIAA, which could be done separately. There is no teaching in Karbownik that would lead a person of skill in the art to believe that there was any particular benefit to developing a formulation comprising HIAA and cetuximab. The line of reasoning in the Office Action relies heavily on the hindsight bias of knowing that an antibody and HIAA are required elements of the claims as amended. There is no teaching in the cited references that would lead a person of skill in the art to this solution without the benefit of hindsight. Furthermore, a person of skill in the art would have no reason to investigate properties of such a stored formulation or to store such a formulation for any length of time. As such, the cited references do not teach or suggest each requirement of claim 1 as amended and the claims dependent on claim 1 as amended. Therefore, the claims as amended are nonobvious in view of the cited references”.
Applicant’s arguments are not persuasive because Rehder et al. clearly teach that a formulation comprising an anti-oxidant (claim 16) and the antibody cetuximab (claim 20).
Although Rehder et al. do not teach the instantly claimed compound that prevents oxidation (i.e. a compound selected from N-acetyl-L-tryptophanamide, 5-amino-DL-tryptophan and 5-hydroxyindole-3-acetic acid), this deficiency is cured by the references of Fakih et al., Kumar et al., Liu et al. and Karbownik et al.
Cetuximab treatment has been associated with sever hypomagnesemia (taught by Fakih et al.), which induces increased lipid peroxidation (taught by Kumar et al.).
Since 5-hydroxy-indole-3-acetic acid reduces lipid peroxidation (taught by Liu et al. and Karbownik et al.), it would have been obvious to the skilled artisan to use 5-hydroxy-indole-3-acetic acid as the anti-oxidant in the invention of Rehder et al. with the expectation that the increased lipid peroxidation brought about by cetuximab would be attenuated by the anti-oxidant 5-hydroxy-indole-3-acetic acid.  
For the reasons stated above the rejection is maintained.

Double Patenting
The rejection of claims 1, 6-13, 15-18 and 43-45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10653779 is withdrawn in view of Applicant’s arguments. 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658